UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-2068



HENK VISSER,

                                                Plaintiff - Appellant,
          versus



DIANA ANDRUSH; ELISABETH DOLE; TERRY DORNBUSH;
LOUIS J. FREEH; W. BURNELL HURT; MADELEINE K.
ALBRIGHT; WILLIAM H. REHNQUIST; JANET RENO;
BILL CLINTON; KENNETH W. STARR; BERT DE VRIES;
AD MELKERT; R. S. CROLL; GIJS DE VRIES; FRANK
DE GRAVE; UNITED STATES OF AMERICA; THE NETH-
ERLANDS, jointly, its King, Consuls, Officers,
Executives, Ambassadors, Public Ministers and
those a party as "Unknown Foreign Subjects";
J. VAN'T HOF; VAN RHIJN,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-99-547-Y)


Submitted:     September 28, 1999           Decided:   October 27, 1999


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Henk Visser, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

        Henk Visser appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 1999) complaint.     We dismiss the ap-

peal for lack of jurisdiction because Appellant’s notice of appeal

was not timely filed.

        Parties are accorded thirty days after the entry of the dis-

trict court’s final judgment or order to note an appeal, see Fed.

R. App. P. 4(a)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory

and jurisdictional.”       Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

        The district court’s order was entered on the docket on March

9, 1999.*       Appellant’s notice of appeal was filed on August 2,

1999.       Because Appellant failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       Accordingly, we deny Appellant’s motions for

discovery, sanctions, and “Motion Pending Scheduling the Appeal” as



        *
       Although the district court's order is dated March 5, 1999
and marked "filed" on March 8, 1999, the district court's records
show that it was entered on the docket on March 9, 1999. Pursuant
to Rules 58 and 79(a) of the Federal Rules of Civil Procedure, the
effective date of the district court's decision is the date that
the order was entered on the docket. See Wilson v. Murray, 806
F.2d 1232, 1234 (4th Cir. 1986).


                                     3
moot.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 4